[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiff instituted the present action to recover damages CT Page 6188 arising out of the purchase of a truck chassis from Gabrielli Truck Sales, Inc. ("Gabrielli") Corporation. Gabrielli has filed a Motion to Dismiss asserting that General statutes 33-411 does not authorize the exercise of jurisdiction over the defendant's due process rights. The parties have filed conflicting affidavits with respect to the facts necessary to the determination of the Motion to Dismiss. Accordingly, a evidentiary hearing will be necessary, and the parties will be contacted regarding length of time that such a hearing will take and the date upon which such hearings will be scheduled in the future.
RUSH, J.